



LOAN AGREEMENT

AMENDMENT

November 19, 2004




Between:




George Liszicasz, an individual residing in the City of Calgary, in the province
of Alberta, (hereafter the “Lender”)




and




Energy Exploration Technologies Inc., a corporation duly incorporated pursuant
to the laws of the province of Alberta, with an office in the City of Calgary
(the “Borrower”)







WHEREAS the Lender desires to lend to the Borrower, and the Borrower desires to
borrow from the Lender, the sum of US $317,949;




NOW THEREFORE the parties agree as follows:




That the Maturity date as defined in the three Loan Agreements dated November 3,
November 16 and November 17, 2004 will be revised to November 17, 2005.




All other terms and conditions of the original agreements will remain in force.







SIGNED at the City of Calgary in the Province of Alberta this 19th day of
November, 2004.







Energy Exploration Technologies Inc.

Mr. George Liszicasz









per:  

/s/ Douglas Rowe



per:



/s/ George Liszicasz

Douglas Rowe

George Liszicasz




